This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 WELLS FARGO BANK, N.A.,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,608

 5 NADIA MONTOYA,

 6          Defendant-Appellant.

 7 and

 8   PORFIRIO MONTOYA a/k/a
 9   PORFIRIO J. MONTOYA and
10   TOSCANA AT CABEZON
11   HOMEOWNERS ASSOCIATION,
12   INC.,

13          Defendants.

14 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
15 John F. Davis, District Judge

16 Joshua R. Simms, P.C.
17 Joshua R. Simms
18 Albuquerque, NM

19 for Appellant

20 McCarthy & Holthus, LLP
21 Jeannette M. Whittaker
 1 Andrew Yarrington
 2 Albuquerque, NM

 3 for Appellee


 4                           MEMORANDUM OPINION

 5 VIGIL, Judge.

 6   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary affirmance has

 8 been filed and the time for doing so has expired.

 9   {2}   AFFIRMED.

10   {3}   IT IS SO ORDERED.



11                                              _______________________________
12                                              MICHAEL E. VIGIL, Chief Judge


13 WE CONCUR:



14 ___________________________________
15 JAMES J. WECHSLER, Judge



16 _________________________________
17 TIMOTHY L. GARCIA, Judge


                                            2